BETTS. District Judge.
It is unnecessary to consider the matters of defence set forth by the respondents in their answer, as an objection to the recovery is taken which is fatal to the libellant’s claim, upon the case as made by himself.
The objection is, that the contract of hiring was one entire contract for the navigation of a boat from New York to Buffalo, and back from Buffalo to New York, each way through the Erie Canal; and that this court cannot take jurisdiction over an agreement of this description.
The averment of two or three trips made between New York and Albany or Troy and back, and the proofs given of these particular services, do not aid the libellant, for they were all under the one employment, the boat failing to run out the whole extent of the voyage contracted, only when freight could be had but for a portion of it.
The court has repeatedly held, upon the principles established in The Thomas Jefferson, 10 Wheat. [23 U. S.] 428, The Phoebus, 11 Pet. [36 U. S.] 175, and in other analogous cases, 2 that this class of contracts are not *1313suable in admiralty. The main end contemplated was a service upon the canal, and the contract could not he severed, so as to give a remedy upon one portion of it in a maritime court, leaving the residue to be used upon in a court of common law.
I do not now consider the question, whether the act of congress of July 20, 1S40 (9 Stat. 38, c. 60, § 1), in relation to canal boats, which forbids .jurisdiction in rem to any United States court over canal boats for the wages of any person or persons who may be employed on board thereof, or in navigating the same, affects also the jurisdiction of the courts against owners in per-sonam, or against that class of vessels when employed on tide-waters; because, upon the allegations of the libel, and the proofs in the cause, I hold that the action cannot be maintained.
The transit of the boat from New York to Buffalo, and reversely from Buffalo to tidewater at Troy or New York, is not an employment of the boat in business of commerce and navigation between ports and places in different states or territories upon the lakes and navigable waters connecting the said lakes, within the provisions of the act of congress, approved February 26,1845 (5 Stat. 726), which extends the jurisdiction of this court to cases of that character, so that an implication can be raised that this form of action may be sustained upon the instance side of the court upon that description of contract. Libel dismissed, with costs.

 The principle determined in the cases cited, was, that the admiralty courts of the United States have no jurisdiction of a contract for services in a voyage substantially to be performed upon a river, and above the ebb and flow of the tide. Since the time when the decision in the text was made, the case of The Thomas Jefferson [supra] has been reversed, in The Gen-*1313esee Chief v. Fitzhugh, 12 How. [53 U. S.] 443, where it is held, that the admiralty jurisdiction of the district courts of the United States extends to the navigable lakes and rivers of the United States without regard to the ebb and How of the tides of the ocean. The reasoning of this ease does not apply, however, to canals, and the decision does not impair the authority of the case given above.